 



Exhibit 10.29

ACCELERATION AGREEMENT

This Acceleration Agreement (the “Agreement”) is entered into as of ________,
2005 (the “Effective Date”), by and between ________ (the “Optionee”) and ESS
Technology, Inc., a California corporation (the “Company”).



1.   Definitions. The following definitions shall apply for all purposes under
this Agreement:

     (a) Acceleration Event. “Acceleration Event” means the occurrence of any of
the following events on or after the Effective Date:



  (i)   with respect to Covered Options granted under the 1995 Plan or the 1997
Plan, a Change in Control; or     (ii)   with respect to all Covered Options,
the Optionee’s death.

     (b) Change in Control. “Change in Control” means:



  (i)   the occurrence of any of the events described in Section 18.1 of the
1995 Plan for Covered Options granted thereunder; or     (ii)   a “Change of
Control” as defined in Section 2(f) of the 1997 Plan for Covered Options granted
thereunder.

     (c) Covered Option. “Covered Option” means any stock option granted to the
Optionee pursuant to one of the Covered Plans, whether such stock option was
granted before, on, or after the Effective Date.

     (d) Covered Plans. “Covered Plans” means the 1995 Equity Incentive Plan (as
amended and restated January 25, 2003) (the “1995 Plan”), the ESS Technology,
Inc. 1995 Directors Stock Option Plan (as amended and restated November 23,
2004) (the “1995 Directors Plan”), or the ESS Technology, Inc. 1997 Equity
Incentive Plan (as amended and restated April 26, 2003) (the “1997 Plan”).



2.   Benefits.

     (a) Acceleration. Notwithstanding anything to the contrary in the Covered
Plans or applicable stock option agreements, the vesting schedule for all
Covered Options that are outstanding as of the date of an Acceleration Event
shall be accelerated to provide that all such Covered Options shall be
immediately vested and exercisable in full.

     (b) Conditions. All benefits provided under this Section 2 are conditioned
on (i) the Optionee’s continuing compliance with this Agreement, any employment
agreement and the Company’s policies and by-laws, and (ii) the Optionee’s
execution of a general release of all claims in a form prescribed by the
Company.



--------------------------------------------------------------------------------



 



     (c) Excise Taxes. In the event that any benefit received by Optionee
pursuant to this Agreement would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), then Optionee shall be entitled to either the full amount of the benefits
or such lesser amount that would result in no portion of the benefits being
subject to the Excise Tax, whichever of the foregoing amounts results in the
receipt by Optionee, on an after-tax basis, of the greater benefit. Unless the
Company and Optionee agree otherwise in writing, any calculation required under
this Section 2(c) shall be made in writing by independent public accountants
agreed to by the Company and Optionee, whose calculation shall be conclusive and
binding upon the Company and Optionee for all purposes. The Company and Optionee
shall furnish to the accountants such information and documents as the
accountants may reasonably request in order to make a determination under this
Section 2(c). All fees and expenses of the accounting firm shall be borne solely
by the Company.



3.   Successors.

     (a) Company’s Successors. Any successor to all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise), shall be
obligated to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform it in the absence of a succession.

     (b) Optionee’s Successors. This Agreement and all rights of the Optionee
hereunder shall inure to the benefit of, and be enforceable by, the Optionee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



4.   Miscellaneous Provisions.

     (a) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Optionee, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Chief Financial Officer.

     (b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Optionee and by an authorized officer of the Company (other
than the Optionee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

     (c) Whole Agreement. This Agreement contains all the legally binding
understandings and agreements between Optionee and the Company pertaining to the
subject matter of this Agreement and supersedes all such agreements, whether
oral or in writing, previously entered into between the parties. Any and all
stock option agreements regarding the Covered Options are hereby modified and
amended as necessary to comport with this Agreement. To the extent that any



--------------------------------------------------------------------------------



 



such stock option agreement is inconsistent with this Agreement or conflicts
with this Agreement, then the terms of this Agreement shall control.

     (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to the conflicts of laws principles thereof.

     (e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

     (f) No Assignment. The rights of the Optionee to benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this subsection (f) shall be void.

     (g) Retention Rights. This Agreement does not give the Optionee the right
to be retained by the Company in any capacity. The Company reserves the right to
terminate Optionee’s engagement at any time and for any reason.



5.   Term of Agreement. This Agreement shall continue in effect until the
Company shall have given the Optionee written notice of cancellation. This
Agreement shall terminate automatically in the event the Optionee ceases to
provide services to Company prior to an Acceleration Event. Notwithstanding the
foregoing, this Agreement shall remain effective if, in connection with an
impending Change in Control, the Company terminates the Optionee’s engagement
for any reason.

     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

            Optionee

_______________________________________________

Company

_______________________________________________
      By:       As Its:               